DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: “dispose” should be replaced with –disposed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 8 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,043,774 (hereinafter Picchi).
Regarding claim 1, Picchi discloses a device for defecation and urination (fig, 1), comprising: a bowl (1) having a bottom channel (note annotated fig. below), the bottom channel having a discharge hole (note annotated fig. below); and a urinal (3) extending upward from an end of the bowl and having an upright channel (3A; note annotated fig. below), the upright channel being in communication with the bottom channel (fig. 2).

    PNG
    media_image1.png
    540
    480
    media_image1.png
    Greyscale

Regarding claim 2, the bowl and the urinal are integrally formed (col. 3, ln. 12 – 13).
Regarding claim 3, the urinal (3) has a water outlet (5A) disposed at an upper end of the upright channel (fig. 2).
Regarding claim 4, the bowl (1) is attached to a ground (see fig. 2), and the discharge hole is disposed at a free end of the bottom channel (note annotated fig. above).
Regarding claim 8, the bowl (1) has a water outlet (15A) disposed at a junction of the bottom channel and the upright channel (note annotated fig. above).
Regarding claim 9, the bowl (1) is disposed on a ground and has a height (fig. 2), and the discharge hole is disposed at a junction of the bottom channel and the upright channel (note annotated fig. above).
Regarding claim 10, there is a supporter (6, 9) connected to the urinal and capable of rotating pivotally about the urinal (fig. 2).
Regarding claim 11, the supporter comprises a ring (6) and a lid (9) and two connection elements (note two hinge members that form hinge 7), with the two connection elements disposed at left and right ends of the ring (fig. 5), respectively, and connecting the urinal and the ring (via cover (9) and hinge (11)).
Claim(s) 1 – 4 and 8 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,182,979 (hereinafter Bruzenak).
Regarding claim 1, Bruzenak discloses a device for defecation and urination (fig, 1), comprising: a bowl (3) having a bottom channel (8), the bottom channel having a discharge hole (5); and a urinal (16) extending upward from an end of the bowl and having an upright channel (17), the upright channel being in communication with the bottom channel (fig. 1).
Regarding claim 2, the bowl and the urinal are integrally formed (col. 1, ln. 42 – 43).
Regarding claim 3, the urinal (16) has a water outlet (19) disposed at an upper end of the upright channel (fig. 3).
Regarding claim 4, the bowl (3) is attached to a ground (2), and the discharge hole (5) is disposed at a free end of the bottom channel (8) (fig. 4).
Regarding claim 8, the bowl (3) has a water outlet (10) disposed at a junction (4) of the bottom channel (8) and the upright channel (17) (fig. 3).
Regarding claim 9, the bowl (3) is disposed on a ground (2) and has a height (fig. 1), and the discharge hole (5) is disposed at a junction (4) of the bottom channel (8) and the upright channel (17) (fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruzenak in view of US Patent 1,210,419 (hereinafter Cerney).
Regarding claim 5, Bruzenak shows a supporter (15) connected to two lateral edges of the urinal (16) but fails to show they are capable of rotating pivotally about the urinal. Attention is turned to Cerney which shows pivotally connecting a supporter (10) for a toilet or urinal to allow a user to selectively engage the supporter when needed and pivot the supporters when not needed. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the supporter of Bruzenak to be capable of rotating pivotally about the urinal in order to store the supporter in a position out of the way of a user when not needed as evidenced by the teachings above.
Regarding claim 6, under the modification in view of Cerney mentioned above, Cerney shows a rest (generally at 10) and two connection elements (17), the two connection elements being disposed at a lower left of the rest and a lower right of the rest and the connection elements connecting the urinal and the rest (fig. 2 shows the connection elements (17) coupled to the lower sides of the left and right ends of the supporter (10)).
Regarding claim 7, under the modification in view of Cerney mentioned above, Cerney shows an elbow pushing portion is dispose at an upper left of the rest, and an elbow pushing portion is dispose at an upper right of the rest (the upper surface of the distal ends of supporter 10 are considered an ‘elbow pushing portion’ since a user rests their elbows on the distal ends and are thus ‘pushing’ the elbow of the user) .
Claim(s) 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruzenak in view of CN 20777650 (using translation, hereafter Guo).
Regarding claim 12, Bruzenak shows a lavatory comprising the device for defecation and urination according to claim 1 (see rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bruzenak above), wherein the urinal (16) is mounted on a wall (fig. 1), and the bowl (3) is disposed on a ground (2), but fails to show a door member disposed at an edge of the wall, wherein a bottom height of the door member is greater than a height of the bowl. Attention is turned to Guo which shows it is common to include a door member (5) in a lavatory having a bowl (4) disposed on a ground, wherein a bottom height of the door member is greater than a height of the bowl (note path of door as shown in fig. 1 which pivots over the bowl 4 and thus has a bottom height greater than the height of the bowl in order to pass over the bowl as shown). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a door member disposed at an edge of the wall, wherein a bottom height of the door member is greater than a height of the bowl to provide privacy for a user as well as provide space saving features as is known in the art and evidenced by the teachings of Guo.
Regarding claim 13, Bruzenak shows at least one handrail (15) disposed beside the device of defecation and urination.
Regarding claim 14, Bruzenak shows the urinal (16) are the wall are integrally formed (fig. 1, 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2015/0322658 to Sikirov is directed to the state of the art of squat-type toilet bowls with integrated urinals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754